UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1225


BEN HOWARD SMITH,

                  Plaintiff - Appellant,

             v.

JOSEPH K. COFFY; BOB ATKINSON; LINDA G. WALTERS; PERCY B.
HARVIN; L. KEITH JOSEY, JR.; RONNIE STEWART, all in their
individual and official capacity,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:08-cv-00201-PMD-BM)


Submitted:    July 30, 2009                 Decided:   August 3, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ben Howard Smith, Appellant Pro Se. Shaun C. Kent, COFFEY,
CHANDLER & KENT, PA, Manning, South Carolina; Kelly M. Jolley,
MCNAIR LAW FIRM, PA, Hilton Head, South Carolina; Andrew
Lindemann, DAVIDSON & LINDEMANN, PA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ben Howard Smith seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing Defendant Percy B. Harvin.                This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain     interlocutory    and       collateral      orders,   28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).                  The order Smith seeks to

appeal is neither a final order nor an appealable interlocutory

or    collateral     order.     Accordingly,       we    grant    the   Appellees’

motion   to    dismiss   the    appeal    for    lack   of    jurisdiction.       We

dispense      with   oral     argument    because       the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         DISMISSED




                                          2